Title: To Thomas Jefferson from Jones & Howell, 13 July 1804
From: Howell, Jones &
To: Jefferson, Thomas


               
                  
                     Respected Friend
                  
                  Philadela. 13th July 1804
               
               Your esteemed favor of 10th is at hand Covering Two Hundred and fifty Dollars, which is to your Credit, and is 67 Cents more than the amt of the Iron Shippd you in april last.
               with much respect we remain Your Friends
               
                  Jones & Howell
               
            